Citation Nr: 0506611	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  01-03 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

1.  Entitlement to service connection for a psychiatric 
disability, to include schizophrenia.

2.  Entitlement to service connection for alcohol and drug 
abuse.




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1989 to 
February 1993.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa which denied entitlement to service 
connection for schizophrenia or other acquired mental illness 
and service connection for alcohol or drug abuse.


FINDINGS OF FACT

1.  There is no competent evidence which reflects that the 
veteran's current psychiatric disorders, to include paranoid 
schizophrenia, are related to his military service.    

2.  Alcohol and drug abuse are a result of the veteran's own 
willful misconduct.


CONCLUSIONS OF LAW

1.  The veteran's psychiatric disorders, to include 
schizophrenia, were not incurred  in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

2.  The claim for service connection for alcohol and drug 
abuse lacks legal merit.  38 U.S.C.A. §§ 105(a), 1110 (West 
2002); 38 C.F.R. §§ 3.301(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In January 2001 and October 2003 the RO sent letters to the 
veteran advising him what evidence was required to 
substantiate his claim for service connection.  The letters 
also asked the veteran to submit certain information.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining and what evidence the veteran still needed to 
provide.  The January 2001 letter explained that VA would 
request evidence from other government agencies such as 
Social Security and assist the veteran in obtaining private 
medical records and the October 2003 letter explained that VA 
was responsible for obtaining relevant records from any 
Federal agency and would make reasonable efforts to obtain 
relevant records not held by a Federal agency.  While the 
notice letters did not specifically advise the veteran to 
provide any evidence in his possession that pertains to his 
claim, he was informed that he could either furnish VA with 
copies of his treatment records or complete the enclosed 
release of information forms so that VA could request the 
records on his behalf.  The Board finds that the veteran was 
sufficiently put on notice as to the need for any available 
evidence to be received by VA and associated with the claims 
file, whether the evidence was in his possession, obtained by 
him, or obtained by VA.    
  
As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, a rating decision dated in 
March 1999 denied entitlement to service connection for 
schizophrenia or other acquired mental illness and service 
connection for alcohol or drug abuse.  Only after that rating 
action was promulgated did the RO, in January 2001 and again 
in October 2003, provide notice to the claimant regarding 
what information and evidence was needed to substantiate his 
claim. 

Because the VCAA notices in this case were not provided to 
the appellant prior to the initial AOJ adjudication denying 
the claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
January 2001 or October 2003 were not given prior to the 
first AOJ adjudication of the claim, the notices were 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice 
letter fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial to him.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records, SSA records, 
VA treatment records and private medical records identified 
by the veteran.  Further, the veteran was afforded two VA 
examinations in connection with his claim for his psychiatric 
disorders as well as provided an independent medical expert 
opinion.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of his claim.  As such, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose.  

With respect to the issue of entitlement to service 
connection for drug and alcohol abuse, the Board may proceed 
with the issue at this time without reviewing the provisions 
of the VCAA.  The United States Court of Appeals for Veterans 
Claims has held that, in a case where the law is dispositive 
of the claim, the claim should be denied for lack of legal 
merit under the law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  That court has also held that the VCAA has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002).

II.	Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Certain 
chronic disabilities, such as psychosis, are presumed to have 
been incurred in service if manifested to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  If there 
is no evidence of a chronic condition during service or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).

a.	Psychiatric Disorder

The veteran contends that his psychiatric disorders occurred 
within a year after his discharge from the military or may 
have occurred while he was in the military. 

The competent medical evidence of record shows that the 
veteran is currently diagnosed with schizophrenia.  Thus, 
medical evidence of a current disability is shown by the 
evidence of record.  

The veteran's service medical records are negative for any 
complaints or treatment of a psychiatric disability.  The 
February 1993 Medical Examination Report evaluated the 
veteran's psychiatric health as normal.  The Report of 
Medical History completed by the veteran in conjunction with 
his discharge physical indicates that the veteran denied ever 
having depression or excessive worry or nervous trouble of 
any sort.  Previous Medical Examination Reports, dated in 
January 1989 and March 1990, also evaluated the veteran's 
psychiatric health as normal.  Thus, there is no medical 
evidence that shows that the veteran suffered from a 
psychiatric disability during service.  

The medical evidence of record also fails to show the onset 
of psychosis within the one-year presumptive period following 
the veteran's discharge from service.  Rather, the earliest 
documented evidence of psychosis is noted in 1996.  

The Board notes that private medical records from the Abbe 
Center indicate that the veteran was diagnosed with panic 
disorder and alcohol abuse and treated in 26 therapy sessions 
from October 1993 to November 1996.  However, panic disorder 
is not a psychosis and is, thus, not one of the chronic 
diseases subject to presumptive service connection when 
present within one year following discharge.  38 C.F.R. §§ 
3.307, 3.309(a).  

There is similarly no competent medical evidence of record 
that links the veteran's psychiatric disability to any 
incident of service.

The medical evidence obtained during the two VA examinations 
indicate that while it is possible that the veteran's 
psychiatric disability was triggered by his long history of 
abuse of alcohol and other substances while in the military 
or later, there is not a clearly identifiable etiology for 
his condition.  In addition, while Dr. AA felt after the 
November 2000 examination that "it was more likely than not 
that [the veteran's] symptoms started after his discharge 
from the military; in January 2001 she stated,  "It is ... 
impossible for me to state when the psychosis first 
manifested itself."  

In July 2004, the Board requested that an independent medical 
expert (IME) examine the claims file and offer an opinion as 
to (1) whether the veteran has a current psychiatric disorder 
which began during military service or was otherwise 
attributable to military service, and (2) whether the veteran 
had manifestations of a psychosis within the year immediately 
after his discharge from service.  The independent medical 
expert stated that the record provides ample documentation of 
the longstanding presence of symptoms consistent with the 
diagnosis of schizophrenia and that the earliest clear 
documentation of these symptoms appeared to be in an 
evaluation done in November 1996 at the Mental Health 
Institute.

The IME reviewed the record for evidence of identifiable 
prodromal symptoms from the year following the veteran's 
discharge.  The only records identified by the IME as falling 
within a year of the veteran's discharge were medical records 
from Abbe Center for Community Mental Health between October 
1993 and February 1994 and Mercy Medical Center Trauma Center 
on December 1993.  The IME also identified a letter from the 
veteran's father dated in July 2001 in which he describes his 
recollections of his son's behavior following discharge and a 
brief comment made by the veteran's father during an August 
1998 VA examination.
   
After a detailed discussion of the medical evaluations of the 
veteran from October 11, 1993 to February 28, 1994, a 
discussion of father's impressions of his son after 
discharge, and a discussion of symptoms or behaviors 
identified as being prodromal to schizophrenia, the IME 
opined that the documentation does not clearly or 
consistently record symptoms or behaviors that can be 
unambiguously identified as being prodromal to schizophrenia.  
He also stated that although the veteran clearly suffers from 
a serious and persistent psychotic illness at this time, the 
records do not indicate that the illness manifested either 
overtly or in obvious prodromal form during his military 
service or the year following discharge.     

Although the veteran contends that his schizophrenia is 
related to his service, as a layman he is not competent to 
offer opinions on medical causation and, moreover, the Board 
may not accept unsupported lay speculation with regard to 
medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  As the competent medical evidence does not link 
the currently diagnosed schizophrenia to any incident or 
incidents of service or to symptoms experienced by the 
veteran within one year of his discharge from service, 
service connection for a psychiatric disability, to include 
schizophrenia, must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303, 3.307, 3.309.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

b.	Alcohol and Drug Abuse

Section 8052 of the Omnibus Budget Reconciliation Act of 1990 
(OBRA 1990), Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351, amended former 38 U.S.C.A. §§310 and 331 (now 
redesignated as §§ 1110 and 1131) to prohibit, effective for 
claims filed after October 31, 1990, payment of compensation 
for any disability that is a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs.

Also amended was 38 U.S.C.A. § 105(a) to provide that, 
effective for claims filed after October 31, 1990, an injury 
or disease incurred during active service will not be deemed 
to have been incurred in line of duty if the injury or 
disease was a result of the person's own abuse of alcohol or 
drugs.

VA adopted regulations consistent with the statutory mandate 
precluding payment of compensation benefits for disability 
resulting from abuse of alcohol or drugs. 38 C.F.R. § 
3.301(a) provides in relevant part that direct service 
connection may be granted only when a disability was incurred 
or aggravated in line of duty, and not, for claims filed 
after October 31, 1990, the result of abuse of alcohol or 
drugs. 

The evidence indicates that the veteran has been diagnosed 
with alcohol and polysubstance abuse.  However, as noted 
above, service connection for alcohol and drug abuse is 
prohibited by law.  In cases such as this, where the law and 
not the evidence is dispositive, the claim should be denied 
because of the lack of legal merit or the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Accordingly, service connection for alcohol and drug abuse 
must be denied.




ORDER

1.  Service connection for a psychiatric disorder, claimed as 
paranoid schizophrenia, is denied.

2.  Entitlement to service connection for alcohol and drug 
abuse is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


